Title: To Thomas Jefferson from George Elliott, [after 19 December 1780]
From: Elliott, George
To: Jefferson, Thomas


[Place and date not indicated, but written after 19 Dec. 1780.] On 19 Dec. Elliott had in his possession 64 common tents; Col. [John] Green may have taken some of these for his detachment, but Elliott is “almost Shore” that Green marched before the 19th. “If so these 64 ware Sent By Direction of Colo. Carrington to Chesterfield C. House to Care of Colo. Davis [William Davies].”
